Citation Nr: 0932785	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  07-07 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a lung disability, to include chronic 
obstructive pulmonary disease (COPD) and chronic bronchitis.


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1972 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Chicago, Illinois that denied the Veteran's 
application to reopen his claim of service connection for a 
lung disability, to include COPD and chronic bronchitis.

Regardless of the decision of the RO as to whether to reopen 
a previously denied claim, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); see also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 
05-92.

A Board hearing was requested by the Veteran and was 
scheduled for May 2009, at which hearing the Veteran failed 
to appear; therefore, the Veteran's request is considered 
withdrawn.


FINDINGS OF FACT

1.  By an RO decision dated May 2002, the Veteran's claim of 
service connection for a lung disability, to include COPD, 
asthma, and chronic bronchitis, was denied on the basis that 
the Veteran had a respiratory condition that preexisted 
service and was not aggravated in service.

2.  Evidence received since the May 2002 RO decision is 
cumulative and redundant, and does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a lung disability, to include COPD and 
chronic bronchitis.




CONCLUSIONS OF LAW

1.  The May 2002 RO decision denying the Veteran's claim of 
service connection for a lung disability, to include COPD and 
chronic bronchitis, is final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence sufficient to reopen the 
Veteran's claim of service connection for a lung disability, 
to include COPD and chronic bronchitis, has not been 
submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.326(a) (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA is required to (1) 
inform a claimant of any information and evidence not of 
record that is necessary to substantiate the claim, (2) which 
the VA will seek to obtain, (3) which the claimant is 
expected to provide, and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  The Board notes, however, that the requirement 
of requesting that the claimant provide any evidence in his 
or her possession that pertains to the claim was eliminated 
by the Secretary during the course of this appeal.  See 73 
Fed. Reg. 23353 (revising 38 C.F.R. § 3.159(b) to eliminate 
fourth element notice requirement of Pelegrini II, effective 
May 30, 2008).  Thus, any error related to this requirement 
is harmless.

The VCAA letter dated February 2005 fully satisfied the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. at 187.  
The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter informed the Veteran that additional 
information or evidence was needed to support his claim, and 
the letter asked him to send the information or evidence to 
VA.  See Pelegrini II, 18 Vet. App. at 120-121.

For purposes of evaluating the Veteran's request to reopen 
his claim of entitlement to service connection, the Board 
observes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court held that with regard to matters that involve a 
request to reopen a previously denied claim for service 
connection based upon the receipt of new and material 
evidence, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim.  To that 
end, the Court determined that in the context of a claim to 
reopen, the VCAA requires that VA review the bases for the 
prior denial of record and issue a notice letter to a veteran 
that explains the meaning of both "new" and "material" 
evidence, and that also describes the particular types of 
evidence necessary to substantiate any service connection 
elements that were found to be insufficiently shown at the 
time of the prior final VA denial.  Id.  The February 2005 
letter informed the Veteran that his claim had been 
previously denied, and that new and material evidence was 
needed to substantiate the claim to reopen and described what 
would constitute such new and material evidence. The letter 
also specifically explained the basis of the prior denial on 
the merits, and directed the Veteran to submit any new and 
material evidence relating his claimed lung disability to 
service.  This letter was fully compliant with the 
requirements set forth in Kent v. Nicholson.

Because the Board has concluded that new and material 
evidence has not been submitted sufficient to reopen the 
Veteran's claim for service connection for a lung disability, 
any questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes that VA's duty to assist has been 
satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
The Veteran's relevant service treatment records, private 
medical records, and VA medical records are all in the file.  
The Board finds that the record contains sufficient evidence 
to make a decision on the claim.  The Board also notes that, 
until a claim is reopened, VA does not have a duty to provide 
a medical examination or obtain a medical opinion.  See 38 
C.F.R. § 3.159(c)(1). 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), reversed on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  Id.

Claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease in question existed 
prior to service and was not aggravated by such service.  38 
U.S.C.A. §§ 1111, 1137 (West 2002).

If a disorder pre-existed service, and underwent an increase 
in severity during service, it is presumed that the disorder 
was aggravated by service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2008).  A preexisting injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during service, 
unless there is specific evidence that the increase in 
disability is due to the natural progress of the disease.  
Id.

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
Veteran's previously denied claim of entitlement to service 
connection for a lung disability, to include COPD and chronic 
bronchitis.  After a review of the evidence of record, the 
Board finds that new and material evidence has not been 
submitted.

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2008).

According to the Court, in order to reopen a previously and 
finally disallowed claim, there must be new and material 
evidence presented or secured since the time that the claim 
was finally disallowed on any basis.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  When determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510 (1992).

In a May 2002 RO Rating decision, the Veteran's claim of 
entitlement to service connection for a lung disability, to 
include COPD and chronic bronchitis, was denied on the basis 
that the claims disability was neither incurred in or 
aggravated by service.  In reaching this conclusion, relying 
on medical evidence then of record, the RO determined that 
the Veteran had a respiratory condition that preexisted 
service and was not aggravated by the acute bronchitis he was 
treated for in service.  Of record at that time was the 
report of an April 2002 VA examination and other medical 
evidence revealing that the Veteran had asthma since 
childhood, a 30-year history of smoking cigarettes, and a 
history of smoking illegal drugs (including the week of the 
examination).

Since the final May 2002 RO decision, new evidence associated 
with the claims file in connection with the Veteran's 
application to reopen his claim consists of private treatment 
records dated June 2004 and VA treatment records dated 
October 2001, December 2001, January 2002, and August 2002.

The June 2004 private treatment records reflect that the 
Veteran was hospitalized for a spontaneous pneumothorax of 
the left lung.  However, the April 2002 VA examination report 
reflects that the VA examiner took into account the Veteran's 
recent October 2001 hospitalization at the VA medical center 
for a possible pneumothorax of the same lung.  Also, the June 
2004 radiological report prepared in connection with the 
Veteran's hospitalization reflects an impression of advanced 
COPD with very large emphysemous bullae, and the April 2002 
VA radiological report prepared in connection with the VA 
examination reflects the exact same diagnosis of COPD with 
large emphysemous bullae.  Moreover, the June 2004 private 
treatment records reflect the Veteran's history of childhood 
asthma, smoking cigarettes and drugs, and 20 year (or so) 
history of emphysema as does the April 2002 VA examination 
report.  In light of the above, the Board finds that the June 
2004 private treatment records reflect diagnoses of COPD and 
emphysemous bullae and a history of asthma since childhood as 
well as a long history of smoking cigarettes and drugs that 
is redundant and consistent with the diagnoses and etiology 
reflected in the April 2002 VA examination report already of 
record at the time of the last final denial.

The Board acknowledges that the VA treatment records that are 
newly associated with the claims file all pre-date the April 
2002 VA examination with the exception of the records dated 
August 2002.  However, October 2001 VA treatment records 
newly associated with the claims file relate to the Veteran's 
hospitalization for a possible spontaneous pneumothorax that 
are redundant of the October 2001 VA treatment records from 
the same hospitalization that had already been associated 
with the claims file and taken into account by the VA 
examiner in April 2002.  

A December 2001 VA treatment record reflects that the Veteran 
consulted with a VA surgeon to schedule a steintomy and 
bullectomies later that month.  One January 2002 VA treatment 
record reflects that the Veteran consulted with the VA 
medical center addiction case management regarding, among 
other things, the fact that he was having difficulty 
refraining from drug use for a period of seven days in order 
to undergo surgical treatment for his lung condition.  
Although the above two records were not previously associated 
with the claims file during at the time of the April 2002 VA 
examination, the VA examiner noted in his report that the 
Veteran was evaluated at the VA medical center in December 
2001 and was "felt to be a good candidate for bullectomies 
and volume reduction surgery" but that the Veteran did not 
follow through because he had continued using certain drugs 
preventing him from undergoing the procedure.

August 2002 VA treatment records (prepared after the May 2002 
VA examination) reflect that the Veteran was treated at the 
VA medical center for complaints of shortness of breath 
relating to his emphysema, which is consistent with several 
treatment records already taken into account by the VA 
examiner in April 2002 that also reflect treatment for 
shortness of breath due to emphysema.  See, e.g., 

The Board acknowledges that in the Veteran's application to 
reopen his claim, he asserted, for the first time since he 
filed a claim for a non-service connected pension in 1996 
based in part on a lung disability (which was granted) that 
he tested positive for tuberculosis (TB) exposure "in 1975" 
at a VA medical center.  To the extent that the Veteran is 
arguing that this exposure either aggravated his preexisting 
disability, or otherwise caused or contributed to any current 
lung disability, the Court has held that a new theory of 
entitlement, by itself, does not constitute a new claim, or 
warrant reopening of a previous claim.  Ashford v. Brown, 10 
Vet. App. 120 (1997).  In addition, the Board believes that, 
as a lay person, the Veteran is not competent to offer such 
an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Thus, 
such an assertion, by itself, does not constitute new and 
material evidence to reopen the claim.

Furthermore, the Veteran does not contend that he actually 
incurred active TB in service, or at any time since service.  
None of the treatment records in the file reflect any history 
of incurring TB or exposure to TB, not even a history of such 
reported by the Veteran.  In fact, the Veteran's August 1975 
separation examination report reflects that he was tested for 
TB exposure and the result was negative (using a TB tine 
test).  Even if the Veteran had been exposed to TB in 
service, mere past exposure to TB does not constitute a 
disability for which a Veteran may seek compensation.  See 38 
C.F.R. § 4.1; Degmetich v. Brown, 8 Vet. App. 208 (1995), 
affirmed 104 F.3d 1328 (Fed. Cir.1997) (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for a past disability).  

In summary, while the newly submitted treatment records 
constitute new evidence, none are material in that they do 
not show a possibility of substantiating the Veteran's claim.  
Accordingly, the additional evidence received since May 2002 
is not new and material and the claim may not be reopened.  
Until the Veteran meets his threshold burden of submitting 
new and material evidence sufficient to reopen his claim, the 
benefit of the doubt doctrine does not apply.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a lung disability, to 
include COPD and chronic bronchitis, has not been received 
and, therefore, the claim is denied.  





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


